DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 9-13, the claim limitation “means of” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear how the device is used in a means for transport and the Specification does not elaborate beyond what is in the claim. See MPEP § 2181.
Furthermore, claim 9 depends upon claim 5 but then also recites the language of claim 5 and this is confusing. Does claim 9 require the device of claim 5 and an additional device identical to that of claim 5, or is there only one device?
Claims 10-13 are identical to claims 6-8 and do not further limit claim 5/ 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/033274 A1 Vuzix Corporation (herein “Vuzix”).
Regarding claim 1, Vuzix discloses a method for controlling an optical waveguide (12) for a display device (10), the method comprising: 5controlling an electrode array (14) by a control unit (38) for switching a switchable input coupling hologram (28) of the optical waveguide in such a way that regions in which no light is coupled into the optical waveguide are realized, wherein the regions in which no light is coupled into the optical waveguide coincide with regions of an image to be displayed in which there are no image contents 10are produced by an image-generating unit (Abstract; paras [0014, 0019, 0027, 0028, 0033, 0039]).
Regarding claim 2, Vuzix discloses the electrode array has a pixel structure (14, shown in Fig. 1), the pixels of which are switched via a voltage source (Abstract; para [0033]).
Regarding claim 3, Vuzix discloses the switching of a pixel allows an active layer of the optical waveguide to couple light into the optical waveguide at a position of the input coupling hologram assigned to the pixel (Abstract; para [0029]).
Regarding claim 4, Vuzix discloses the active layer of the optical 20waveguide has liquid crystal droplets (para [0029]).
Regarding claim 5, Vuzix discloses a device for generating a virtual image, the device comprising: an image-generating unit (22) for producing an image; an optics unit (32) for projecting the image onto a mirror unit for generating the virtual 25image; an optical waveguide (12) for expanding an exit pupil having a switchable input coupling hologram; an electrode array (14) for switching the switchable input coupling hologram (28); and a control unit (38) configured to control the electrode array (14) such that regions in which 30no light is coupled into the optical waveguide are realized, wherein the regions in which Abstract; paras [0014, 0019, 0027, 0028, 0033, 0039]).
Regarding claim 6, Vuzix discloses the electrode array has a pixel structure (14, shown in Fig. 1), the pixels of which are switched via a voltage source (Abstract; para [0033]).
Regarding claim 7, Vuzix discloses the switching of a pixel allows an active layer of the optical waveguide to couple light into the optical waveguide at a position of the input coupling hologram assigned to the pixel (Abstract; para [0029]).
Regarding claim 8, Vuzix discloses the active layer of the optical 20waveguide has liquid crystal droplets (para [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/MARY A EL-SHAMMAA/Examiner, Art Unit 2883